1

2

3                                   UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6
     CHETNABEN JARIWALA, et al.,
7
                          Plaintiffs,
8                                                     2:18-cv-01532-JCM-VCF
     vs.                                              ORDER
9    ENTERPRISE LEASING COMPANY-WEST,
     LLC, et al.,
10
                          Defendants.
11

12
           Before the court is the Motion to Continue Hearing on Defendant Enterprise Leasing Company-
13
     West, LLC’s Motion to Compel (ECF NO. 75).
14
           Accordingly,
15
           IT IS HEREBY ORDERED that the Motion to Continue Hearing on Defendant Enterprise Leasing
16
     Company-West, LLC’s Motion to Compel (ECF NO. 75) is GRANTED.
17
           IT IS FURTHER ORDERED that the hearing scheduled for August 6, 2019, is VACATED and
18
     RESCHEDULED to 10:00 AM, August 12, 2019, in Courtroom 3D.
19

20
           DATED this 5th day of August, 2019.
21
                                                            _________________________
22
                                                            CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25
